Order entered October 14, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00482-CR

                 KRISTIAN MICHAEL WRIGHT, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                      Trial Court Cause No. 33838CR

                                     ORDER

      Before the Court is appellant’s October 12, 2022 second motion for

extension of time to file appellant’s brief. We GRANT the motion and ORDER

appellant’s brief filed by October 21, 2022. If appellant fails to file his brief by

October 21, 2022, the Court may abate this case for a hearing in the trial court to

determine why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                             /s/   LANA MYERS
                                                   JUSTICE